Turney, Ch. J.
On June 12, 1891, Warren was sentenced to the penitentiary of the State for two years for manslaughter. The penitentiary ivas then, *616and is now, leased to the Tennessee Coal, Iron & Railroad Company. That company sublet the labor of a part of the convicts, and its lessee again sublet a part of the labor it had leased. Under the latter lease, 'Warren was being worked in a coal-mine at Briceville, Tennessee.
He petitions for writ of habeas corpus, alleging “that he is illegally detained in said branch prison.”
The Act of 1889, Ch. 204, authorizing a lease, provides:
“ Sec. 3. Convicts are to be governed, controlled, and disciplined by the Warden and Assistant Warden, according to the by-laws adopted by the Board of Inspectors.”
Petitioner was in the custody of an Assistant Warden at the branch prison at Briceville, which was built by the directions of the Superintendent of Prisons, and under his supervision.
Branch prisons are authorized by the Act referred to, and the control, management, and custody of convicts are imposed on the Superintendent, Warden, etc.
Section 9 provides: “That'the lessee or lessees will be permitted, except as provided in Sections 11 and 12, to work the convicts at any place or places in Tennessee, subject to the rules and • regulations provided in this Act; * * * and they shall have full control of the place or places, character and kind of work or labor in which the convicts shall be employed,” etc.
*617Section 10 enacts: “ That, should said lessee or lessees, or any agent of his or theirs, knowingly and willingly treat the convicts cruelly or inhumanly, or keep confined within the walls of the main prison at Nashville exceeding four hundred convicts, * * ■* then the Governor and Board of Inspectors may declare said lease at au end; * * * and said Governor and Board of Inspectors may re-enter and take possession, * * * and take the custody and control of the convicts.”
The record shows the petitioner was regularly sentenced to imprisonment and labor in the penitentiary; that a branch of the penitentiai’y had, by law, been established at Briceville, in which he was confined; that he was under the control of an Assistant or Deputy Warden.
This prison is as .much, under our statute, a part of the penitentiary as are any of the several cells or Avork-shops in the main prison building in the city of Nashville; its inmates are as directly in the control and custody of the officers of the laAV. The prisoner is not, therefore, in any sense, illegally restrained of liberty. It is not for him to select the one prison or the other.
So long as he remains in the custody of a Warden, acting under the supervision of the Board of Inspectors, there is no illegality in his confinement at a branch prison.
A remedy for the evils complained of in the proof and argument is provided in clear terms by *618the statute, but the ease before us does not present a question making its discussion necessary.
Judgment reversed, petition dismissed, and prisoner remanded'.